DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-8, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armengaud et al. US Patent 5,616,842 (hereinafter referred to as Armengaud) and Heisenberg US Patent Application Publication 2003/0145663 (hereinafter referred to as Heisenberg).
Regarding claim 1, Armengaud discloses a device for testing lubricity comprising a housing 14, a shaft 42, wherein a first end of the shaft is disposed at a first end of the housing (bottom of fig. 1), wherein the shaft extends through housing (through flange 16) along a central axis of the housing; 
a rotating element 40, wherein the rotating element is coupled to a second end of the shaft (top as seen in fig. 1);
 a friction inducing surface 34, wherein the friction inducing surface is disposed around the rotating element. 
Armengaud further discloses first and second sensors (column 2, line 63 – column 3, line 10) which would be disposed through the housing in order to measure the rotation element 40 as claimed. 
Armengaud does not explicitly disclose the encoder or the rotating element as being rings as claimed. It would have been obvious to one of ordinary skill in the art at the time of filing to have formed the rotating element 40 from multiple elements which would thereby be “rings” as claimed which surround the shaft 42 since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).
Heisenberg teaches a device for measuring an angular position of a shaft which uses an optical encoder as claimed (see for example fig. 11). It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Heisenberg with those of Armengaud in order to measure the angular position of the rotating shaft in order to better determine the properties of the substance under test. In combination, the encoder would be disposed on an internal wall of the housing, wherein the shaft would be disposed through a hole in the encoder since the shaft 3 of Heisenberg would be replaced by shaft 42 of Armengaud.

Regarding claim 4, the second end of the housing 14 of Armengaud is disposed on an external base as claimed (fig. 1).
Regarding claims 5-8, as seen in fig. 11 of Heisenberg, the encoder comprises a first flag with a reflective surface, a second flag with a reflective surface and sensors 4 which are horizontally aligned with first and second flags and the receive reflected light from the first flag as the flag rotates as claimed. Although no sleeve is explicitly disclosed, Examiner takes official notice it would have been obvious to one of ordinary skill in the art at the time of filing to have provided a sleeve-like element for the tracks 1a-2b of Heisenberg in order to allow for easier design and application of the tracks to the device 8 since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S.398, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 21, Armengaud discloses a downhole system including a drill string disposed in a wellbore, a device for testing lubricity comprising a housing 14, a shaft 42, wherein a first end of the shaft is disposed at a first end of the housing (bottom of fig. 1), wherein the shaft extends through housing (through flange 16) along a central axis of the housing; 
a rotating element 40, wherein the rotating element is coupled to a second end of the shaft (top as seen in fig. 1);
 a friction inducing surface 34, wherein the friction inducing surface is disposed around the rotating element. 
Armengaud further discloses first and second sensors (column 2, line 63 – column 3, line 10) which would be disposed through the housing in order to measure the rotation element 40 as claimed. 
Armengaud does not explicitly disclose the encoder or the rotating element as being rings as claimed. It would have been obvious to one of ordinary skill in the art at the time of filing to have formed the rotating element 40 from multiple elements which would thereby be “rings” as claimed which surround the shaft 42 since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).
Heisenberg teaches a device for measuring an angular position of a shaft which uses an optical encoder as claimed (see for example fig. 11) and an information handling system operable to measure angular displacement between the firs end of the shaft and the second end of the shaft which is capable of being used to determine a coefficient of friction as taught by Armengaud. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Heisenberg with those of Armengaud in order to measure the angular position of the rotating shaft in order to better determine the properties of the substance under test. In combination, the encoder would be disposed on an internal wall of the housing, wherein the shaft would be disposed through a hole in the encoder since the shaft 3 of Heisenberg would be replaced by shaft 42 of Armengaud.
Regarding claim 22, although not explicitly disclosed, Examiner takes official notice that it would have been obvious to one of ordinary skill at the time of filing to have used either wired or wireless communications to transmit data within the system since doing so would allow for either on-site or remote monitoring of the system for real-time analysis.

Claim(s) 2, 3, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armengaud and Heisenberg as applied to claim 1 and further in view of Brookfield US Patent 4,175,425 (hereinafter referred to as Brookfield).
Regarding claim 2 and 3, Armengaud discloses a drive system including a motor 47 and gearing 48 which are used to rotate the shaft 42. Brookfield teaches a device for measuring a fluid which uses a rotating shaft 18 driven by a motor 24, a belt drive 26 and a pulley 27 wherein the belt drive couples the motor to the pulley and the pully comprises a protruding extension (top of fig. 5) wherein the shaft is fastened to the protruding extension. It would have been obvious at the time of filing to have combined the teachings of Brookfield with those of Armengaud and Heisenberg to provide drive means for driving the shaft while electrically isolating the motor from the system since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S.398, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 12, Armengaud discloses a method of measuring lubricity of a drilling fluid comprising disposing a sample of the drilling fluid in a housing 14 of a lubricity tester unit 10, rotating a shaft 42, wherein a first end of the shaft is secured to a drive system 47,48 and an opposing end of the shaft is coupled to a rotating element 40, applying a torque to the shaft (via motor 47) and determining a coefficient of friction of the sample of the drilling fluid (column 3 lines 50-62).
Armengaud does not explicitly disclose determining the angular displacement of the shaft or the rotating element as being rings as claimed, however it would have been obvious to one of ordinary skill in the art at the time of filing to have formed the rotating element 40 from multiple elements which would thereby be “rings” as claimed which surround the shaft 42 since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977). Heisenberg teaches a device for measuring an angular position of a shaft which uses an optical encoder as claimed (see for example fig. 11). It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Heisenberg with those of Armengaud in order to measure the angular position of the rotating shaft in order to better determine the properties of the substance under test. In combination, the encoder would be disposed on an internal wall of the housing, wherein the shaft would be disposed through a hole in the encoder since the shaft 3 of Heisenberg would be replaced by shaft 42 of Armengaud.
Armengaud and Heisenberg discloses a drive system including a motor 47 and gearing 48 which are used to rotate the shaft 42 but do not explicitly teach the pulley system as claimed. Brookfield teaches a device for measuring a fluid which uses a rotating shaft 18 driven by a motor 24, a belt drive 26 and a pulley 27 wherein the belt drive couples the motor to the pulley and the pully comprises a protruding extension (top of fig. 5) wherein the shaft is fastened to the protruding extension. It would have been obvious at the time of filing to have combined the teachings of Brookfield with those of Armengaud and Heisenberg to provide drive means for driving the shaft while electrically isolating the motor from the system since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S.398, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 13, Armengaud discloses actuating a friction inducing apparatus 32 to displace an internal wall 34 of a friction inducing surface to come into contact with the rotating member.
Regarding claim 14, in combination, the method would use the encoder of Heisenberg to determine angular position and speed of the shaft as claimed.
Regarding claim 15, in combination, the encoder would be disposed on an internal wall of the housing, wherein the shaft would be disposed through a hole in the encoder since the shaft 3 of Heisenberg would be replaced by shaft 42 of Armengaud.
Regarding claims 16 and 17, as seen in fig. 11 of Heisenberg, the encoder comprises a first flag with a reflective surface and a sensor 4 which receives reflected light from the first flag as the flag rotates as claimed. 
Regarding claims 18 and 19, as seen in fig. 11 of Heisenberg, the encoder comprises a second flag with a reflective surface and a sensor 4 which receives reflected light from the second flag as the flag rotates as claimed. 
Regarding claim 20, Armengaud discloses circulating the mud while drilling and flowing the sample to the tester unit as claimed (column 3, lines 40-49 and column 4 lines 20-29). 

Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The friction inducing apparatus found in claims 9 and 11 differs from that of the piston 32 in Armengaud in that the arraignment of the elements and their function is not as claimed and would not be obvious variant thereof since the driving element 32 is located external to the housing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589. The examiner can normally be reached M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A SHABMAN/           Examiner, Art Unit 2861